Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP 2.0 Decision
	The AFCP 2.0 Request filed Jan. 26, 2021 is proper. However, the after-final amendment will be treated under pre-pilot procedure.
Response to Arguments
The proposed amendment does not limit the claims to the extent allowed in the time permitted under AFCP 2.0. Claim 1 has been amended thusly:

    PNG
    media_image1.png
    54
    696
    media_image1.png
    Greyscale

	Support for this amendment is found in paragraph 42:
[AltContent: connector]
    PNG
    media_image2.png
    249
    634
    media_image2.png
    Greyscale

In other words, and at the risk of incorporating limitations from the specification merely unloading a wheeled platform allows the containers to be loaded onto a plurality of trailer trucks for further transport. This is disclosed in the cited prior art as well as art of record.
Interpretation # of the proposed amendment: Offloaded containers are moved from wheeled platforms to trailers pulled by trucks.

For example, the Kim/Morrison document discloses that after unloading a dock/port containers are placed on trucks.

    PNG
    media_image3.png
    191
    554
    media_image3.png
    Greyscale

Interpretation #2 of the proposed amendment. Wheeled platform-supported containers are moved off a lighter via a truck pulling the platforms.
“Wheeled platform” is interpreted as a trailer by virtue of being loaded via towing for example to and from a lighter. Assuming that “dispersed manner” requires trailer trucks tow the wheeled platforms off a lighter trailer trucks is interpreted as a truck that tows a wheeled platform, e.g. wheeled platform.
FIG. 2 of Lee below (US 2011/0150606) discloses that transporting vehicles 301 load/unload wheeled platforms 322 onto and off of lighters 100. In fact, multiple trucks 301 are shown to be towing wheeled platforms. And, Lee discloses that no crane is present; movement of wheeled platforms is accomplished by trailer trucks only.

    PNG
    media_image4.png
    591
    754
    media_image4.png
    Greyscale

At least two interpretations of the after-final amendment are explicitly disclosed in the art, one interpretation due to importing limitations from the specification. Although the amendment would appear to require a new rejection the question of novelty would not be resolved in the limited time allowed under AFCP 2.0. 
Applicants Jan. 26 2021 request for entry into AFCP 2.0 is proper, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response has been reviewed under the pre-pilot practice.
The amendment has NOT been entered.
Response to Arguments
Applicant's arguments filed Jan. 26, 2021 have been fully considered but they are not persuasive. 
Applicant argues that secondary reference Doc. V (Malchow NPL) is not primary reference Doc. W’s offshore port systems need lighters not trucks to off-load containers from lighters. 

Doc. W does not explicitly disclose that an unloading crane is NOT present. Thus, citation to Doc. V appears in the rejection to teach that onshore docks such as those disclosed in Dow. W occasionally do not have quay cranes, necessitating an alternative way to unload lighter-supported containers. And, as shown immediately above that alternative is disclosed as trucks which tow the wheeled platforms off a lighter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/GREGORY W ADAMS/           Primary Examiner, Art Unit 3652